DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The objection to claims 11, 16, 13, 17 have been withdrawn. The 35 USC 112 rejections of claims 14, 17 have been withdrawn.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references as used in the current rejection. Reference Holemans has been used in addressing amended claims.
Claim Objections
Claim 21, 22 objected to because of the following informalities:  the claims recite “a method according to claim 11.” Recommended to change to “the method according to claim 11” to avoid any indefiniteness.
Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: cargo bay is not in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21, 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims will be examined as best understood.
Claim 21 recites the limitation "the Cubesats". There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the orbital direction" page 7 line 4. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11, 13-14, 16-19, 21-23 rejected under 35 U.S.C. 103 as being unpatentable over Amimoto et al (20180370658) in view of Holemans et al (20140319283).
In regards to claim 11, Amimoto discloses a method of releasing artificial satellites into Earth's orbit, comprising the steps of:
providing an orbital transport spacecraft able to move at orbital height and comprising a cargo bay (Fig. 1A ref. 10, similar to that of “cargo area ref. 12a” of instant application Fig. 2; cargo bay also seen which stows ref. 1, seen at least in Fig. 2, ref. 20 of Fig. 2 contains cargo bay also seen which stows ref. 10);
Amimoto does not expressly disclose as taught by Holemans: providing a plurality of release systems housed in said cargo bay, wherein each release system comprises a POD (Picosatellite Orbital Deployer) (seen at least in Fig. 6);
It would have been obvious to one of ordinary skill in the art at the time the filing to modify Amimoto with Holemans by providing a plurality of release systems housed in said cargo bay, wherein each release system comprises a POD (Picosatellite Orbital Deployer) in order to carry a larger number of satellites to orbit.
Amimoto as combined further discloses:
housing a plurality of satellites inside said PODs (Amimoto ref. 1A, ref. 10 comprises plurality of satellites and secured by ref. 12, Holemans claim 1), wherein said PODs are configured for housing, transporting and releasing said plurality of satellites (Holemans abstract disclose satellites housed/stored in container during launch and deployment);
housing said orbital transport spacecraft in a space launcher configured to reach an orbital height (Amimoto as seen in Fig. 2);
releasing said orbital transport spacecraft at orbital height (Amimoto Fig. 3 ref. $2, [0054] “In satellite deployment step S2, on the circular orbit 2, one satellite 1 (a first satellite 1A in this example) is deployed from the spacecraft 10 into the circular orbit 2”), when said space launcher reaches orbital height,
Amimoto does not expressly disclose as taught by Holemans: releasing, when said space launcher reaches orbital height, by imparting a separation thrust to said orbital transport spacecraft (Holemans teaches imparting a separation thrust/force to deploy a satellite from a dispenser, abstract, “A spring is coupled to an ejection element that urges the payloads out the door to deploy the payloads”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Amimoto with Holemans by providing a device to impart a separation thrust to said orbital transport spacecraft in order to deploy the satellite from the transport spacecraft without using propellant and to ensure the satellite is clear of the launcher.
Amimoto as combined further discloses:
releasing satellites in sequence from the cargo bay through said PODs (Amimoto Fig. 3 loop from S2 satellite deployment until last satellite deployed, accordingly deployed in a sequence set by loop, Holemans discloses cargo bay);
wherein the release of each satellite from the cargo bay occurs in a respective predetermined direction and upon the orbital transport spacecraft has reached a respective predetermined position (Amimoto as seen in Figs. 4 and 5, ref. 1A deployed in a predetermined direction, when ref. 10 has reached a predetermined position in orbit ref. 2, [0026]).

In regards to claim 13, Amimoto as combined further discloses the method according to claim 11, wherein each satellite is released with respective separation speeds; wherein each separation speed is predetermined such that the released satellite reaches a predetermined orbital position (Amimoto Fig. 6 satellites in orbital positions, [0086] “deploy the following satellite 1 into the same circular orbit 2 with the appropriate periodic difference”).

In regards to claim 14, Amimoto as combined discloses the method according to claim 11, wherein each satellite is released in a direction opposite to a direction of movement of the orbital transport spacecraft (Amimoto as seen in Fig. 5, ref. 1B release opposite direction to ref. 10).

In regards to claim 17, Amimoto as combined discloses the method according to claim 11, wherein each POD is configured to release one or more satellites separately (Holemans claim 1); and wherein said PODs are arranged side by side so as to form a matrix of PODs (Holemans as seen at least in Fig. 6). 

In regards to claim 18, Amimoto as combined discloses the method according to claim 11, wherein said satellites are released according to a predetermined release pattern (Amimoto as seen in Fig. 6 release pattern to achieve spacing between satellites).

In regards to claim 19, Amimoto as combined discloses the method according to claim 11, comprising activating a propulsion system for the orbital transport spacecraft to position the orbital transport spacecraft in predetermined and subsequent orbital positions every time a satellite is released (Amimoto Fig. 3 $4 spacecraft acceleration activates propulsion of transport every time loop of satellite deployment is executed, [0086]).

In regards to claim 21, Amimoto as combined discloses a method according to claim 11, wherein each POD is provided with a containment casing (Holemans as seen in Fig. 6), an opening door (Holemans as seen in Fig. 6) and actuator to expel the Cubesats transported imparting a predetermined thrust to them (Holemans abstract “a constant-force spring to provide a uniform and predictable dispensing force”). 

In regards to claim 22, Amimoto as combined discloses a method according to claim 11, wherein each POD houses more than one satellite of said plurality of satellites (Holemans claim 1 “a door through which the one or more payloads are deployed” accordingly the POD may house a plurality of satellites).

Independent claim 23 is of similar scope as independent claim 11 and is similarly rejected using references Amimoto, Holemans.
Amimoto as combined further discloses: wherein each satellite is released in a direction opposite to a direction of movement of the orbital transport spacecraft (Amimoto as seen in Fig. 5, ref. 1B release opposite direction to ref. 10).

Claim 12, 20 rejected under 35 U.S.C. 103 as being unpatentable over Amimoto, Holemans as applied to claim 11 above, and further in view of Comtesse (9546007).
In regards to claim 12, Amimoto as combined discloses the method according to claim 11, but does not expressly disclose as taught by Comtesse: wherein the attitude of said orbital transport spacecraft is adjusted prior to the release of each satellite (Comtesse, C3:32 teaches attitude of said orbital transport spacecraft is adjusted prior to the release, “after several manoeuvres and changes of attitude—has reached the orbit of the first satellite 3, the first connection/separation means 5 are activated so that said first satellite 3, retained until then by said first connection/separation means 5, is separated from the launching device | and set on its orbit”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Amimoto as combined with Comtesse by providing the attitude of said orbital transport spacecraft is adjusted prior to the release of each satellite to ensure the satellite is released in the desired direction and orientation.

In regards to claim 20, Amimoto as combined discloses the method according to claim 11, but does not expressly disclose as taught by Comtesse: comprising moving the transport spacecraft in an atmospheric entry trajectory after having released all the satellites (Comtesse teaches “Once the first and the second satellite are launched in this way, the launching device can be directed ... to an orbit enabling its destruction by atmospheric reentry).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Amimoto as combined with Comtesse by providing moving the transport spacecraft in an atmospheric entry trajectory after having released all the satellites in order to prevent the spacecraft becoming a hazard to other satellites or vehicles.

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Amimoto, Holemans as applied to claim 11 above, and further in view of Johnson et al (5178347).
In regards to claim 15, Amimoto as combined discloses the method according to claim 11, while Amimoto teaches releasing satellites in first direction (Amimoto Fig. 4) and releasing a satellite in an opposite direction from the first (Amimoto Fig. 5), Amimoto does not expressly disclose: wherein each satellite is released in a direction opposite to that of the release of a satellite released immediately before, wherein the releasing direction of said satellite released immediately before is opposite to the direction of movement of the orbital transport spacecraft.
Johnson teaches deploying a first satellite when the launch vehicle is oriented in a first direction and immediately launching a second satellite in a second direction angularly offset from the first direction in a second direction (Fig. 5 position c first release, position e, second release immediately after first release, angled from path of position a).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Amimoto as combined with Johnson by providing for each satellite to be released in a direction opposite to that of the release of a satellite released immediately before, wherein the releasing direction of said satellite released immediately before is opposite to the direction of movement of the orbital transport spacecraft in order to provide spacing for between the released satellites.

Allowable Subject Matter
Claim 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MEDHAT BADAWI/Primary Examiner, Art Unit 3642